Exhibit 10.26

 

ELEVENTH AMENDMENT AND MODIFICATION TO

LOAN AND SECURITY AGREEMENT

 

THIS ELEVENTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of August 20, 2004, by and among SHERWOOD
BRANDS OF VIRGINIA, LLC (“VA”), SHERWOOD BRANDS, LLC (“MD”), SHERWOOD BRANDS OF
RI, INC. (“RI”), ASHER CANDY, INC. (formerly known as Asher Candy Acquisition
Corporation) (“Asher”), SHERWOOD BRANDS, INC. (“Guarantor”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, formerly known as First Union National Bank (the
“Lender”).  VA, MD, RI and Asher are referred to collectively as “Borrowers” or
each as a “Borrower”.

 

BACKGROUND

 


A.                                   BORROWERS, GUARANTOR AND LENDER ENTERED
INTO THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED JUNE 12, 2001 (AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
DATED APRIL 30, 2002, THAT CERTAIN SECOND AMENDMENT AND MODIFICATION TO LOAN AND
SECURITY AGREEMENT DATED SEPTEMBER 5, 2002, THAT CERTAIN THIRD AMENDMENT AND
MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED APRIL 7, 2003, THAT CERTAIN
FOURTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED MAY 30,
2003, THAT CERTAIN FIFTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY
AGREEMENT DATED JULY 30, 2003,  THAT CERTAIN SIXTH AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT DATED NOVEMBER 24, 2003; THAT CERTAIN SEVENTH
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 13,
2004; THAT CERTAIN EIGHTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY
AGREEMENT DATED APRIL 8, 2004; THAT CERTAIN NINTH AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT DATED JUNE 11, 204, 2004; THAT CERTAIN TENTH
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED JULY 31, 2004
AND AS THE SAME MAY BE FURTHER AMENDED FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.                                     BORROWERS ARE IN DEFAULT UNDER THE LOAN
AGREEMENT FOR FAILURE AS OF APRIL 30, 2004 TO COMPLY WITH THE TANGIBLE NET WORTH
REQUIREMENT SET FORTH IN SECTION 6.19(A) OF THE LOAN AGREEMENT AND THE FIXED
CHARGE COVERAGE RATIO SET FORTH IN SECTION 6.19(B) OF THE LOAN AGREEMENT (THE
“EXISTING DEFAULTS”).


 


C.                                     NOTWITHSTANDING THE EXISTENCE OF THE
EXISTING DEFAULTS BORROWERS AND GUARANTORS HAVE REQUESTED THAT LENDER EXTEND THE
TERM AND FURTHER AMEND THE LOAN AGREEMENT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH HEREIN.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.                                       CONFIRMATION OF BACKGROUND.  BORROWERS
AND GUARANTOR RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE STATEMENTS CONTAINED IN
THE FOREGOING BACKGROUND ARE TRUE, ACCURATE AND COMPLETE IN ALL RESPECTS.


 

--------------------------------------------------------------------------------



 


2.                                       TERM.  SECTION 10.4 OF THE LOAN
AGREEMENT IS DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“10.4  Term.  Terminating on August 31, 2004.”

 


3.                                       FURTHER AGREEMENTS AND REPRESENTATIONS.
EACH BORROWER AND GUARANTOR DOES HEREBY:


 


(A)                                  RATIFY, CONFIRM AND ACKNOWLEDGE THAT, AS
AMENDED HEREBY, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID,
BINDING AND IN FULL FORCE AND EFFECT;


 


(B)                                 COVENANT AND AGREE TO PERFORM ALL OF SUCH
BORROWER’S AND GUARANTOR’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AS AMENDED;


 


(C)                                  ACKNOWLEDGE AND AGREE THAT AS OF THE DATE
HEREOF, NEITHER ANY BORROWER NOR GUARANTOR HAS ANY DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER ANY OF THE
OBLIGATIONS, AS AMENDED, OR THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN
AGREEMENT OR OF THE OTHER LOAN DOCUMENTS, AS AMENDED;


 


(D)                                 ACKNOWLEDGE AND AGREE THAT EXCEPT AS
HERETOFORE DISCLOSED TO LENDER BY BORROWERS IN WRITING, ALL REPRESENTATIONS AND
WARRANTIES OF BORROWERS AND GUARANTOR CONTAINED IN THE LOAN AGREEMENT AND/OR THE
OTHER LOAN DOCUMENTS, AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF
THE DATE HEREOF AS IF MADE ON AND AS OF THE DATE HEREOF;


 


(E)                                  REPRESENT AND WARRANT THAT, EXCEPT FOR THE
EXISTING DEFAULTS, NO EVENT OF DEFAULT OR EVENT WHICH WITH THE DELIVERY OF
NOTICE, PASSAGE OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT EXISTS OR
WILL EXIST; AND


 


(F)                                    COVENANT AND AGREE THAT BORROWERS’ OR
GUARANTOR’S FAILURE TO COMPLY WITH THE TERMS OF THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT.


 


4.                                       GENERAL ACKNOWLEDGMENTS.


 


(A)                                  BORROWERS AND GUARANTOR FULLY AND FINALLY
WAIVE ANY NOTICE OR DEMAND FROM LENDER TO BORROWERS OR GUARANTOR IN CONNECTION
WITH THE EXISTING DEFAULTS.


 


(B)                                 BY REASON OF THE EXISTING DEFAULTS LENDER
HAS THE RIGHT TO, AT ITS OPTION, DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE.


 


(C)                                  AS A RESULT OF THE EXISTING DEFAULTS,
LENDER HAS NO FURTHER OBLIGATION TO MAKE ANY FURTHER ADVANCES OR EXTENSIONS OF
CREDIT TO ANY BORROWER.


 


(D)                                 NEITHER THIS AGREEMENT NOR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION HEREWITH OR PURSUANT TO THE TERMS HEREOF, NOR
ANY ACTIONS TAKEN PURSUANT TO THIS AGREEMENT OR SUCH OTHER AGREEMENT SHALL BE
DEEMED TO CURE THE EXISTING DEFAULTS OR ANY OTHER EVENTS OF DEFAULT WHICH MAY
EXIST UNDER THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO BE A WAIVER BY
LENDER OF THE EXISTING DEFAULTS OR ANY OTHER DEFAULTS OR EVENTS OF DEFAULT UNDER
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR OF ANY RIGHTS OR REMEDIES IN
CONNECTION THEREWITH OR WITH RESPECT THERETO, IT


 

--------------------------------------------------------------------------------



 


BEING THE INTENTION OF THE PARTIES HERETO THAT THE OBLIGATIONS OF BORROWERS AND
GUARANTOR WITH RESPECT TO THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
AND SHALL REMAIN IN FULL FORCE AND EFFECT


 


5.                                       ADDITIONAL DOCUMENTS; FURTHER
ASSURANCES.  BORROWERS AND GUARANTOR COVENANT AND AGREES TO EXECUTE AND DELIVER
TO LENDER, OR TO CAUSE TO BE EXECUTED AND DELIVERED TO LENDER CONTEMPORANEOUSLY
HEREWITH, AT THE SOLE COST AND EXPENSE OF BORROWERS, ALL DOCUMENTS, AGREEMENTS,
STATEMENTS, RESOLUTIONS, CERTIFICATES, CONSENTS AND INFORMATION AS LENDER MAY
REQUIRE IN CONNECTION WITH THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWERS
AND GUARANTOR FURTHER COVENANT AND AGREE TO EXECUTE AND DELIVER TO LENDER OR TO
CAUSE TO BE EXECUTED AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWERS,
FROM TIME TO TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS,
CERTIFICATES AND INFORMATION AS LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR
EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED, OR ANY OF THE OTHER
LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT LENDER’S INTEREST IN THE
COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC., SHALL BE IN FORM
AND CONTENT ACCEPTABLE TO LENDER IN ITS REASONABLE SOLE DISCRETION.


 


6.                                       RELEASE.  BORROWERS AND GUARANTOR
ACKNOWLEDGE AND AGREE THAT THEY HAVE NO CLAIMS, SUITS OR CAUSES OF ACTION
AGAINST LENDER AND HEREBY REMISE, RELEASE AND FOREVER DISCHARGE LENDER AND ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
FROM ANY CLAIMS, SUITS OR CAUSES OF ACTION WHATSOEVER, IN LAW OR EQUITY, WHICH
ANY BORROWER OR GUARANTOR HAS OR MAY HAVE ARISING FROM ANY ACT, OMISSION OR
OTHERWISE, AT ANY TIME UP TO AND INCLUDING THE DATE OF THIS AMENDMENT.


 


7.                                       CERTAIN FEES, COSTS, EXPENSES AND
EXPENDITURES.  BORROWERS WILL PAY ALL OF THE LENDER’S EXPENSES IN CONNECTION
WITH THE REVIEW, PREPARATION, NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS
AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER,
INCLUDING WITHOUT LIMITATION, FEES, DISBURSEMENTS, EXPENSES, APPRAISAL COSTS AND
FEES AND EXPENSES OF COUNSEL RETAINED BY LENDER AND ALL FEES RELATED TO FILINGS,
RECORDING OF DOCUMENTS AND SEARCHES, WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREUNDER ARE CONSUMMATED.  NOTHING CONTAINED HEREIN SHALL LIMIT IN
ANY MANNER WHATSOEVER LENDER’S RIGHT TO REIMBURSEMENT UNDER ANY OF THE LOAN
DOCUMENTS.


 


8.                                       NO FURTHER AMENDMENT; NO COURSE OF
DEALING.  NOTHING CONTAINED HEREIN CONSTITUTES AN AGREEMENT OR OBLIGATION BY
LENDER TO GRANT ANY FURTHER AMENDMENTS WITH RESPECT TO ANY OF THE LOAN
DOCUMENTS.  ANY WAIVER OR IMPLIED WAIVER BY LENDER OF ANY OBLIGATIONS OR
COVENANTS OF BORROWERS, GUARANTOR OR ANY OF THEM, UNDER THE LOAN DOCUMENTS IS
EXPRESSLY TERMINATED AND RESCINDED AND BORROWERS SHALL STRICTLY PERFORM AND
COMPLY WITH ALL OBLIGATIONS AND COVENANTS UNDER THE LOAN DOCUMENTS.


 


9.                                       INCONSISTENCIES. TO THE EXTENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS
AND CONDITIONS OF THE LOAN AGREEMENT, THE TERMS AND CONDITIONS OF THIS AMENDMENT
SHALL PREVAIL. ALL TERMS AND CONDITIONS OF THE LOAN AGREEMENT NOT INCONSISTENT
HEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED BY BORROWERS.


 


10.                                 CONSTRUCTION.  ANY CAPITALIZED TERMS USED IN
THIS AMENDMENT NOT OTHERWISE DEFINED SHALL HAVE THE MEANING AS SET FORTH IN THE
LOAN AGREEMENT.


 


11.                                 BINDING EFFECT.  THIS AMENDMENT, UPON DUE
EXECUTION HEREOF, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 

--------------------------------------------------------------------------------



 


12.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.


 


13.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


14.                                 NO THIRD PARTY BENEFICIARIES.  THE RIGHTS
AND BENEFITS OF THIS AMENDMENT AND THE LOAN DOCUMENTS SHALL NOT INURE TO THE
BENEFIT OF ANY THIRD PARTY.


 


15.                                 HEADINGS.  THE HEADINGS OF THE ARTICLES,
SECTIONS, PARAGRAPHS AND CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE
ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


 


16.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY
EXECUTE THIS AMENDMENT BY SIGNING ANY SUCH COUNTERPART.


 


 

(SIGNATURES ON FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

LENDER:

BORROWERS:

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

SHERWOOD BRANDS OF VIRGINIA,
LLC

 

a Virginia limited liability company

 

 

By:

/s/ George C. Kyvernitis

 

By:

SHERWOOD BRANDS, INC.,

Georgios C. Kyvernitis, Director

 

Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir Frydman

 

 

 

 

 

 

SHERWOOD BRANDS, LLC,

 

a Maryland limited liability company

 

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

 

Amir Frydman

 

 

 

Executive Vice President

 

 

 

 

 

 

SHERWOOD BRANDS OF RI, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman

 

Executive Vice President

 

 

 

 

 

ASHER CANDY, INC.

 

 

 

 

 

By:

/s/ Amri Frydman

 

 

Amir Frydman

 

Executive Vice President

 

 

(SIGNATURES CONTINUED ON FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

(SIGNATURES CONTINUED FROM PREVIOUS PAGE)

 

 

GUARANTOR:

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman

 

Executive Vice President

 

--------------------------------------------------------------------------------